 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   LEANDRO LEONEL GONZALEZ                             Case No.: 17cv2104-CAB-WVG
     CASTILLO,
12
                                        Plaintiff,       ORDER ADOPTING REPORT AND
13                                                       RECOMMENDATION [Doc. No. 38]
     v.                                                  AND GRANTING MOTION FOR
14
                                                         SUMMARY JUDGMENT [Doc. No.
     A. RENTERIA, et al.,
15                                                       30]
                                      Defendant.
16
17
           Plaintiff Leandro Leonel Gonzalez Castillo (“Plaintiff”), a state prisoner
18
     proceeding pro se and in forma pauperis, filed his complaint on October 12, 2017,
19
     pursuant to 42 U.S.C. §1983 claiming violation of his constitutional rights under the First
20
     and Eighth Amendments. [Doc. No. 1.] On March 27, 2019, Defendants A. Renteria, R.
21
     Segovia, and L. Romero (“Defendants”) filed a motion for summary judgment. [Doc. No.
22
     30.] On April 24 and 25, 2019, Plaintiff filed opposition to the motion for summary
23
     judgment. [Doc. Nos. 32, 33.] On May 20, 2019, Defendants filed a reply to the
24
     opposition. [Doc. No. 35.]
25
           On August 5, 2019, Magistrate Judge William V. Gallo issued a Report and
26
     Recommendation (“Report”) to grant the motion for summary judgment. [Doc. No. 38 at
27
     13.] On August 29, 2019, Plaintiff filed objections to the Report. [Doc. No. 39.] Having
28

                                                     1
                                                                                17cv2104-CAB-WVG
 1   reviewed the matter de novo and for the reasons set forth below, the Report is
 2   ADOPTED and the motion for summary judgment is GRANTED in favor of
 3   Defendants.
 4                     REVIEW OF REPORT AND RECOMMENDATION
 5         The duties of the district court in connection with a report and recommendation of
 6   a magistrate judge are set forth in Federal Rules of Civil Procedure 72(b) and 28 U.S.C. §
 7   636(b). The district judge must “make a de novo determination of those portions of the
 8   report . . . to which objection is made,” and “may accept, reject, or modify, in whole or in
 9   part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. §
10   636(b). The district court need not review de novo those portions of a report and
11   recommendation to which neither party objects. See Wang v. Masaitis, 416 F.3d 992,
12   1000 n. 13 (9th Cir. 2005); U.S. v. Reyna-Tapia, 328 F.3d 1114, 1121-22 (9th Cir. 2003)
13   (en banc).
14                                         DISCUSSION
15         A. Background.
16         The Report contains a complete summary of the undisputed facts as obtained from
17   the complaint and Plaintiff’s own deposition [Doc. No. 38 at 2-3] and, therefore, the
18   summary is adopted in full.
19         B. Eighth Amendment claim against Renteria.
20         Plaintiff alleges Renteria violated his Eighth Amendment right to be free from
21   cruel and unusual punishment because Renteria sexually assaulted him during two
22   clothed body searches on February 6, 2016 and June 25, 2016. [Doc. No. 1 at 9-10.]
23                 1. February 6, 2016.
24         Based on Plaintiff’s own deposition testimony, the February 6, 2016 incident
25   amounted to Renteria momentarily squeezing Plaintiff’s buttocks during a fully clothed
26   pat-down in Donovan’s prison recreation yard. According to Plaintiff’s deposition, the
27   squeezing was only “seconds long,” it was not done in a “harsh way,” Renteria’s actions
28

                                                  2
                                                                                17cv2104-CAB-WVG
 1   were done “clowning around like that,” Renteria did not pat down Plaintiff’s groin areas,
 2   and Renteria did not make any sexually suggestive comments during the incident.
 3         As noted by the Magistrate Judge, such conduct is not objectively egregious.
 4   Generally, inmate sexual harassment claims that allege brief inappropriate touching by a
 5   correctional officer are not cognizable, particularly where the alleged touching occurred
 6   pursuant to an authorized search. See e.g., Watison v. Carter, 668 F.3d 1108, 1112-13
 7   (9th Cir. 2012) (inmate’s allegations an officer entered his cell and approached him while
 8   he was on the toilet, then rubbed his thigh against the inmate’s thigh, “began smiling in a
 9   sexual [manner], and left the cell laughing,” did not support a violation of the Eighth
10   Amendment); Berryhill v. Schiro, 137 F.3d 1073, 1075 (8th Cir. 1998) (finding two brief
11   (“mere seconds”) touches to the inmate’s buttocks during horseplay did not violate the
12   Eighth Amendment); Jackson v. Madery, 158 Fed.Appx. 656, 662 (6th Cir. 2005),
13   abrogated in part on other grounds by Maben v. Thelen, 887 F.3d 252 (6th Cir. 2018)
14   (officer’s conduct in allegedly rubbing and grabbing prisoner’s buttocks in a degrading
15   manner was “isolated, brief, and not severe” and therefore, failed to meet Eighth
16   Amendment standards); Osterloth v. Hopwood, No. CV 06 152 M JCL, 2006 WL
17   3337505, *6, *7 (D. Mont. 2006) (dismissing Eighth Amendment claim challenging as
18   sexually abusive an officer’s search of plaintiff that allegedly included the officer
19   reaching between plaintiff’s legs, grabbing his scrotum and penis, and sliding his hand
20   between plaintiff’s buttocks, wherein plaintiff stated to the officer, “that was pretty much
21   sexual assault,” and officer responded, “yah pretty much.”).
22         In his objections, Plaintiff cites to Mathie v. Fries, 935 F.Supp. 1284, 1301
23   (E.D.N.Y. 1996) for the proposition that “unwanted and prohibited sexual abuses on the
24   powerless plaintiff is objectively unreasonable.” [Doc. No. 39 at 4.] However, Mathie
25   involved allegations that the officer “intentionally, deliberately and sadistically sexually
26   abused an inmate and committed sodomy on him while he was handcuffed.” 935 F.Supp.
27   at 1301. Nothing close to such conduct occurred here, as Plaintiff testified Renteria
28

                                                   3
                                                                                  17cv2104-CAB-WVG
 1   briefly touched plaintiff’s buttock incident to a search and without sexual comment.
 2   Thus, Renteria’s conduct does not rise to the level of an Eighth Amendment violation.
 3          In addition, Renteria’s conduct fails to satisfy the subjective requirement that he
 4   had a “sufficiently culpable state of mind,”1 as Plaintiff testified that Renteria was
 5   “clowning around like that,” and made no sexual comments. See Berryhill, 137 F.3d at
 6   1076. In his objections, Plaintiff argues that Renteria possessed the requisite state of
 7   mind because “his actions were with the only intent to abuse, arouse or gratify sexual
 8   desire.” [Doc. No. 39 at 5.] However, Plaintiff has provided no evidence of such state of
 9   mind,2 and Plaintiff’s own testimony is that Renteria was “clowning around.” Therefore,
10   no Eighth Amendment violation is shown.
11                 2. June 25, 2016.
12          More than four months later, Renteria again conducted a fully-clothed pat-down of
13   Plaintiff in the prison yard on June 25, 2016. This time, Renteria touched Plaintiff’s
14   nipples during the course of the pat-down. While standing behind Plaintiff, Renteria
15   searched the sides of Plaintiff’s torso, then Plaintiff’s stomach, and then his hands went
16   up to Plaintiff’s chest. Renteria’s hands were open, and his fingers were apart as he
17   rubbed and “caressed” the front of Plaintiff’s torso. When Renteria reached Plaintiff’s
18   nipples, Plaintiff alleges Renteria started “rubbing” Plaintiff’s nipples with an open hand
19   with his hand flat on Plaintiff’s chest as he swept Plaintiff’s torso. The touching of
20   Plaintiff’s nipples lasted no more than fifteen to twenty seconds. Thereafter, Renteria
21   completed the search by patting the bottom part of Plaintiff’s legs.
22
23
24
     1
25     Hudson v. McMillian, 503 U.S. 1, 8 (1992).
     2
       Plaintiff “cannot defeat summary judgment with allegations in the complaint . . . .” Hernandez v.
26   Spacelabs Med. Inc., 343 F.3d 1107, 1112 (9th Cir. 2003). Instead, in order to demonstrate that a
     genuine dispute of facts exist, plaintiff must “cit[e] to particular parts of materials in the record,
27   including depositions, documents, electronically stored information, affidavits or declarations,
     stipulations (including those made for purposes of the motion only), admissions, interrogatory answers,
28   or other materials.” Fed. R. Civ. P. 56(c)(1)(A).

                                                        4
                                                                                          17cv2104-CAB-WVG
 1         As noted by the Magistrate Judge, this conduct fails to satisfy the requirement that
 2   the touching be objectively serious because this was a one-time isolated touching of non-
 3   genitalia and no sexual comments were made. [See Report at 7 and cases cited therein.]
 4   In addition, there is no evidence that Renteria’s subjective mental state was to sexually
 5   assault Plaintiff. Therefore, no Eighth Amendment violation is shown.
 6         C. Eighth Amendment Claim Against Romero.
 7         Plaintiff alleges that Romero violated his Eighth Amendment rights because he
 8   was present during the two Renteria searches at issue, observed the alleged assaults, but
 9   did not intervene. [Doc. No. 1 at 14-15.] Given that there are no Eighth Amendment
10   violations by Renteria, Romero cannot be vicariously liable for his actions.
11         D. Qualified Immunity.
12         As the Magistrate Judge correctly noted, Renteria and Romero are entitled to
13   qualified immunity because there were no Eighth Amendment violations. Moreover,
14   even if one were to assume an Eighth Amendment violation, Renteria (and therefore
15   Romero) are nonetheless entitled to qualified immunity because no court has held that the
16   minimal touching Plaintiff experienced here was sufficiently objectively serious to rise to
17   the level of an Eighth Amendment claim.
18         E. First Amendment claim against Segovia.
19         Plaintiff alleges that Segovia retaliated against him by threatening to choke and kill
20   him because of the prison grievances he had filed against Renteria and Romero. In order
21   to prevail on a First Amendment retaliation claim in the prison context, Plaintiff must
22   prove (1) “that a state actor took some adverse action against an inmate (2) because of (3)
23   that prisoner’s protected conduct, and that such action (4) chilled the inmate’s exercise of
24   his First Amendment rights, and (5) the action did not reasonably advance a legitimate
25   correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005).
26         As noted by the Magistrate Judge, Plaintiff’s complaint and testimony show that he
27   cannot meet the fourth element, because Segovia immediately retreated from his physical
28   threat once Plaintiff saw his nametag, and Plaintiff knew that no more intimidation would

                                                  5
                                                                                17cv2104-CAB-WVG
 1   follow. Thus, Plaintiff cannot establish the “chilling effect” element of his First
 2   Amendment claim.
 3                                         CONCLUSION
 4         For the reasons set forth above, the Court HEREBY ORDERS:
 5         1. The Report and Recommendation is ADOPTED IN FULL;
 6         2. Defendants’ motion for summary judgment is GRANTED;
 7         3. The Clerk of Court shall enter judgment for Defendants and CLOSE the case.
 8         IT IS SO ORDERED.
 9   Dated: September 10, 2019
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   6
                                                                                 17cv2104-CAB-WVG
